16‐4284 
      Pillco v. Sessions 
                                              
                                    UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
       
                                              SUMMARY ORDER 
                                                                                           
      RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
      SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
      FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
      WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
      CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
      ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
      ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                          
 1                        At a stated term of the United States Court of Appeals for the Second 
 2    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
 3    the City of New York, on the 20th day of December, two thousand seventeen. 
 4                         
 5    PRESENT:  REENA RAGGI, 
 6                        PETER W. HALL, 
 7                        DENNY CHIN, 
 8                                             Circuit Judges. 
 9    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
10     
11    GUILLERMO TEODORO PILLCO, AKA Guillermo 
12    Teodoro Pillco Arias, 
13                                             Petitioner, 
14                                                                                                      
15                                   v.                                                   16‐4284 
16                                                                                               
17    JEFFERSON B. SESSIONS III, United States 
18    Attorney General,                                                                    
19                                             Respondent. 
20     
21    ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
22     
23    FOR PETITIONER:                                               Guillermo Teodoro Pillco, pro se, Kearny, New 
24                                                                  Jersey. 
25     
                                                                                                       
 1    FOR RESPONDENT:                           Benjamin C. Mizer, Principal Deputy Assistant 
 2                                              Attorney General; Jessica E. Burns, Senior 
 3                                              Litigation Counsel; Regan Hildebrand, Senior 
 4                                              Litigation Counsel, Office of Immigration 
 5                                              Litigation, United States Department of Justice, 
 6                                              Washington, D.C. 
 7     
 8                   UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

 9    ADJUDGED, AND DECREED that petitionerʹs motions to proceed in forma pauperis 

10    (ʺIFPʺ), for appointment of counsel, and for a stay of removal proceedings are DENIED. 

11                   Petitioner Guillermo Teodoro Pillco, a native and citizen of Ecuador, seeks 

12    IFP status, appointment of counsel, and a stay of removal in connection with his 

13    petition for review of a decision of the Board of Immigration Appeals (ʺBIAʺ) denying 

14    his motion to reopen.  See In re Guillermo Teodoro Pillco, No. A094 880 165 (B.I.A. Dec. 14, 

15    2016).  We assume the partiesʹ familiarity with the underlying facts and procedural 

16    history in this case. 

17                   Pillco entered the United States without authorization in 2002 and was 

18    placed in removal proceedings in 2007.  He applied for asylum and related relief based 

19    on his fear of the Ecuadorian thieves who had stolen cattle from his familyʹs farm, 

20    assaulted his grandmother, and threatened to kill him if he returned to Ecuador.  In 

21    2011, the immigration judge (ʺIJʺ) denied his applications and ordered him removed to 

22    Ecuador after concluding that he had established neither a nexus to a protected ground 

23    nor a likelihood of torture by or with the consent or acquiescence of the Ecuadorian 

24    government.  The BIA affirmed the IJʹs decision in 2013. 

                                                  ‐ 2 ‐ 
       
                                                                                                          
 1                  In 2016, Pillco moved to reopen the BIA proceedings based on a new set of 

 2    threats from Enrique Saltos, a man who allegedly attributes his criminal conviction to 

 3    Pillcoʹs purported cooperation with U.S. law enforcement.  Pillco claims that Saltos 

 4    attacked his family members in Ecuador and threatened to kill them if he did not return 

 5    to Ecuador and pay Saltos for the losses that Saltos suffered while in prison.  On 

 6    December 14, 2016, the BIA denied Pillcoʹs motion as untimely filed, concluding that 

 7    Pillco had not identified materially changed circumstances to excuse the untimeliness, 

 8    and held further that his arguments lacked merit because there was no nexus to a 

 9    protected ground and no likelihood of torture by or with the consent or acquiescence of 

10    the Ecuadorian government.  Pillco petitioned, pro se, for review of the BIAʹs denial and 

11    now moves for IFP status, appointment of counsel, and a stay of removal.  

12    A.   IFP Status 

13                  Under 28 U.S.C. § 1915, a court may allow a petition to proceed without 

14    prepayment of fees by an indigent litigant who submits an affidavit of his financial 

15    assets and inability to pay the fees.  28 U.S.C. § 1915(a)(1).  The court, however, ʺshall 

16    dismiss the case at any time if the court determines that . . . the action or appeal is 

17    frivolous.ʺ  28 U.S.C. § 1915(e)(2)(B)(i).  An action is frivolous in this context if it has no 

18    arguable basis in law or fact.  Neitzke v. Williams, 490 U.S. 319, 325 (1989).   

19                  We review the BIAʹs denial of a motion to reopen for abuse of discretion 

20    and are mindful that such motions are ʺdisfavored.ʺ  Ali v. Gonzales, 448 F.3d 515, 517 



                                                    ‐ 3 ‐ 
       
                                                                                                       
 1    (2d Cir. 2006) (per curiam) (quoting I.N.S. v. Doherty, 502 U.S. 314, 323 (1992)).  The BIA 

 2    ʺordinarily will not grant such a motion unless the movant has met the ʹheavy burdenʹ 

 3    of demonstrating a likelihood that the new evidence presented would alter the result in 

 4    the case.ʺ  Li Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir. 2005) (quoting 

 5    Matter of Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992)).  The BIA abuses its discretion if 

 6    its ʺdecision provides no rational explanation, inexplicably departs from established 

 7    policies, is devoid of any reasoning, or contains only summary or conclusory 

 8    statements.ʺ  Kaur v. Bd. of Immigration Appeals, 413 F.3d 232, 233 (2d Cir. 2005) (per 

 9    curiam) (quoting Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001)). 

10                  We conclude that the BIA did not abuse its discretion in denying Pillcoʹs 

11    motion to reopen.  First, we agree with the BIA that Pillcoʹs motion to reopen is 

12    untimely because (1) he filed it more than 90 days after the BIAʹs final decision in 2013 

13    and (2) he has not identified any materially changed conditions in Ecuador that would 

14    qualify him for an exception to the 90‐day deadline.  See 8 U.S.C. §§ 1229a(c)(7)(C)(i)‐(ii).  

15    His reliance on a 2015 report by the U.S. Department of State on human rights 

16    violations in Ecuador is misplaced because the report, which describes the difficulties 

17    generally facing Ecuadorian law enforcement with respect to human rights violations, is 

18    not relevant or material to the purported changes in conditions in Pillcoʹs personal life.  

19                  Second, even if Pillcoʹs motion were timely filed, there is no basis for 

20    Pillcoʹs claims for asylum and withholding of removal because his recent allegations are 



                                                   ‐ 4 ‐ 
       
                                                                                                       
 1    based on Saltosʹs private attempts to collect a debt.  A fear for safety based on private 

 2    attempts ‐‐ by Saltos ‐‐ to collect a debt is not fear for safety based on persecution on a 

 3    protected ground, and therefore it is not a basis for asylum.  See 8 U.S.C. § 1101(a)(42) 

 4    (identifying race, religion, nationality, membership in a particular social group, and 

 5    political opinion as protected grounds); Saleh v. U.S. Depʹt of Justice, 962 F.2d 234, 240 

 6    (2d Cir. 1992) (rejecting the financial inability to ʺpay[] blood money to the victimʹs 

 7    familyʺ as the defining characteristic of a social group facing persecution on a protected 

 8    ground (internal quotation marks omitted)); see also Jan v. Holder, 576 F.3d 455, 458‐59 

 9    (7th Cir. 2009) (per curiam) (determining that ʺindebtednessʺ was not an immutable 

10    characteristic that could define a persecuted social group); Romilus v. Ashcroft, 385 F.3d 

11    1, 6 (1st Cir. 2004) (ʺThe INA is not intended to protect aliens from violence based on 

12    personal animosity.ʺ); Florez‐de Solis v. I.N.S., 796 F.2d 330, 335 (9th Cir. 1986) (holding 

13    that petitioner, the target of private attempts to collect debt, did not suffer from political 

14    persecution).  Here, Pillco has no colorable claim for asylum or withholding of removal.  

15    See Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004) (ʺ[A]n alien who fails to 

16    establish his entitlement to asylum necessarily fails to establish his entitlement to 

17    withholding of removal.ʺ). 

18                  Third, there is also no merit to Pillcoʹs claim under the United Nations 

19    Convention Against Torture (ʺCATʺ) because, as the BIA held, he has not sufficiently 

20    asserted the inability or unwillingness of the Ecuadorian government to protect him 



                                                   ‐ 5 ‐ 
       
                                                                                                       
 1    from the alleged harm.  See Khouzam v. Ashcroft, 361 F.3d 161, 170 (2d Cir. 2004) (ʺThe 

 2    CAT itself requires that torture be inflicted by or at the instigation of or with the consent 

 3    or acquiescence of a public official or other person acting in an official capacity.ʺ 

 4    (internal quotation marks omitted)).  Pillco asserts that local law enforcement remained 

 5    willfully blind to Saltosʹs threats and assaults and, despite a complaint submitted by 

 6    Pillcoʹs relatives in 2011, did nothing to investigate or prosecute Saltos.  This assertion 

 7    is, however, contradicted by Pillcoʹs own evidence, which shows that the police began 

 8    investigating Saltos and collecting evidence shortly after the complaint was filed, and 

 9    that the prosecutor investigated and assessed the strength of the evidence before closing 

10    the case.  

11                  Because the BIA properly denied Pillcoʹs motion to reopen, we conclude 

12    that Pillcoʹs petition for review of the BIA decision lacks an arguable basis in law or fact 

13    and is therefore frivolous.  See Neitzke, 490 U.S. at 325.  Accordingly, his petition is 

14    dismissed under § 1915(e)(2)(B)(i), and his motion to proceed IFP is denied as moot.  See 

15    Mills v. Fischer, 645 F.3d 176, 178 (2d Cir. 2011) (ʺ[A] litigant barred from proceeding 

16    under § 1915 is likewise ineligible for the benefits provided therein.ʺ). 

17    B.   Remaining Motions 

18                  We need not address the merits of Pillcoʹs remaining motions in light of 

19    the dismissal of his petition.  His motions for appointment of counsel and a stay of 

20    removal are also denied as moot. 



                                                   ‐ 6 ‐ 
       
                                                                                             
1                Accordingly, Pillcoʹs motions for IFP status, appointment of counsel, and a 

2    stay of removal are DENIED and his petition is DISMISSED. 

3                                           FOR THE COURT: 
4                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 7 ‐